Citation Nr: 1448734	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-38 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affair (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right knee disorder.

2.  Entitlement to service connection for claimed diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to March 1977.  He also served in the Reserve.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of this hearing has been associated with the Veteran's claims folder. 

In July 2013, the Board remanded the case to the RO, via the Appeals Management Center (AMC) for additional development of the record.

The case has since been returned to the Board for further appellate action.  As will be discussed, the RO is deemed to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has been represented by the Disabled American Veterans (DAV) throughout his appeal.  In February 2014, the Veteran stated that he no longer needed the "American Veterans" to represent him in this case and would have someone else represent him.  

Notwithstanding, in October 2014, DAV submitted additional argument on the Veteran's behalf.  The Veteran has not appointed another representative.  Thus, the Board still recognizes DAV as the Veteran's representation at this time.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The currently demonstrated right knee disability manifested by osteoarthritis and a total joint replacement is shown as likely as not to be due to injuries sustained during the Veteran's period of active service.

3.  The Veteran is not shown to have manifested complaints or findings referable to diabetes mellitus, type II in service or for many years thereafter.

4.  The Veteran is not shown to have been exposed to herbicides during his period of active service in Korea in 1974 and 1975.  

5.  The currently demonstrated diabetes mellitus, type II is not shown to be due to an event or incident of the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt in favor of the Veteran, his right knee disability manifested by osteoarthritis and a total knee replacement is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The Veteran's disability manifested by diabetes mellitus, type II is not due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in December 2008.  

This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the Board finds that all necessary development for the claim decided herein, has been accomplished and appellate review may proceed without prejudice to the Veteran.  

Specifically, the claims file contains the Veteran's available service treatment records, VA medical records, VA examinations with opinions, Social Security Administration records, his lay statements, and private medical records.

The Veteran also presented testimony at a May 2011 hearing with the Board.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claim.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  See 38 C.F.R. § 3.10; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board is further satisfied that the RO has substantially complied with its July 2013 remand directives, as the RO obtained copies of all available service treatment records, VA treatment records, and private treatment records as directed by the remand.  The Veteran was also afforded VA examinations and VA medical opinions.

The VA examiners provided opinions with regard to the etiology of the claimed disabilities.  For these reasons, the AOJ is found to have substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Moreover, service connection may be established for certain chronic diseases, including diabetes, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a). 

The law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Right knee disorder

The Veteran asserts that he injured his right knee during basic training at Fort Jackson, South Carolina in 1973 and again while assigned to the 3/9th Infantry Company in Korea, after slipping on oil in the motor pool.  He reports that, after the injury in Korea, he was sent to the Medical Clinic for treatment and was given a permanent profile in that he was not allowed to do any more physical training or squats.  After service, the Veteran reports starting medical treatment for his right knee at VA in 1980.  

The X-ray studies performed in 1994 showed findings of osteoarthritis of the Veteran's knees.  The private medical records showed that he had a right total knee replacement at the Medical University of South Carolina in 2008.

Significantly, the Veteran's service treatment records from Womack Army Hospital at Fort Bragg and the Moncrief Army Community Hospital at Fort Jackson are unavailable for review.  

In January 2014, VA issued a "Formal Finding on the Unavailability of Federal Records, and determined that all efforts to obtain the Veteran's service treatment records have been exhausted.  The Veteran was notified of this determination in January 2014. 

The Court has noted that when "VA is unable to locate a claimant's records, it should advise [him] to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 

The Board notes that, where the service treatment records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

In this case, the Veteran's assertions of experiencing a right knee disorder and the residuals since his service are competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). See also 38 C.F.R. § 3.159(a)(2) (2011).  

The Board finds that the current lay assertions are credible for the purpose of establishing the occurrence of a right knee injury during service in that they are consistent with information provided by the Veteran for treatment purposes.  Id.  (a layperson is competent to report on the onset and continuity of his current symptomatology). 

The Board also finds a November 2013 VA medical opinion has substantial probative evidentiary value for deciding this appeal.  A VA examiner assessed the Veteran's lay assertions as credible as to his in-service right knee injury and in establishing that at least as likely as not that the history provided could have resulted in osteoarthritis and a total knee replacement during the following years.  

The November 2013 opinion provided by a VA examiner is highly probative as to the medical relationship between the Veteran's claimed in-service injury and current knee disability. 

The November 2013 VA examiner's opinion is persuasive evidence of a nexus inasmuch as the opinion is provided by a primary care physician based upon plausible lay history presented by the Veteran.

The Board acknowledges that an April 2014 VA examiner provided a negative opinion regarding the nexus between the Veteran's right knee disability and service.  

However, the Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Following a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the right knee disability manifested by arthritis and knee replacement as likely as not is due to injuries sustained by the Veteran during his period of active service.

Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.


Diabetes mellitus type II

The VA treatment records showed that the Veteran was first diagnosed with diabetes mellitus, type II in 2008.  He reports in this regard that there is no family history of diabetes mellitus.

To the extent that the service treatment records referable to the Veteran's period of active duty are not available for review, a service examination report for "Enlistment" dated in April 1978 showed that a urinalysis was negative for albumin and sugar.  On an accompanying Report of Medical History, the Veteran denied having or having had sugar or albumin in the urine.  Diabetes mellitus was not shown within the one year period following discharge from service.

During the May 2011 hearing, the Veteran testified that he served in Korea when he reported being exposed to the spraying of unknown chemicals while serving in the field.

The list of diseases associated with herbicides includes diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  Accordingly, the Board must address the Veteran's assertions that he was exposed to an unknown chemical, including Agent Orange during service. 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. 

The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam).

During the hearing, the Veteran testified that he was exposed to herbicides for thirteen months, from 1974 to 1975 while in Korea.  He indicated that he served in the infantry and that his unit would stay in the field for three months at a time.  He asserted that, every time his unit was in the field, it was sprayed with some type of chemical.  He reported that his skin would burn from the chemicals.  He also reported being exposed to different type of chemicals including nerve gas, but did not know exactly which ones.  

The Veteran's DD Form 214 shows that he had one year, one month, and twenty-two days of service in Korea.  Thus, on this record, Vietnam service is not documented, nor is he shown to have received any medals or decoration that would indicate such service. 

The Board acknowledges that, in certain circumstances, VA extended the presumption of herbicide exposure to a Veteran who served in specified units in Korea during the period between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  

To the extent that the Veteran here is not shown to have served in Korea during the identified period, the applicable requirements are not met.  Thus, service connection for diabetes mellitus on a presumptive basis due to herbicide exposure must be denied.  See 38 C.F.R. §§ 3.307, 3.309(e). 

Moreover, the assertions of having been exposed to unidentified chemicals during his service in Korea in 1974 and 1975 alone are not competent evidence for the purpose of linking the onset of the current diabetes mellitus to an event or incident of his active service.  

Thus, on this record, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability manifested by osteoarthritis and a total knee replacement is granted.

Service connection for diabetes mellitus, type II is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


